internal_revenue_service appeals_office n los angeles street los angeles ca release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 we made the adverse determination for the following reason s you are not operated exclusively for charitable purposes your activity of developing promoting and supporting the xxxxx software for physicians primarily benefits those physicians and their medical practices and operations and serves private rather than public purposes contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication department of the treasury a internal_revenue_service p o box irs cincinnati oh date jan employer id number contact person id number contact telephone number contact fax number uil legend b date of formation c state d software e source code repository dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons given below facts you incorporated on b in the state of c as a non-profit corporation you were previously exempt under sec_501 of the code but you were automatically revoked for failure_to_file form_990 series annual returns for three consecutive years you submitted form_1023 seeking retroactive reinstatement of your exempt status under sec_501 your bylaws state you were you explained that you were formed as an official organization to support the d software project the d software project is an open source software proiect which was created and can be found on e e isa software project was described as a the service for the certification testing and to sponsor development work to improve the d software you said that that provide for free and open source software projects the d d is an physician to schedule patient appointments remind patients of their appointments record the history and physical examination of each patient visit record and transmit orders for pharmaceutical drugs and diagnostic studies bill responsible parties for services rendered record which permits a the remittances and comply with the meaningful use criteria these criteria are guidelines set by the department of health and human services for electronic medical record software d essentially allows physicians to run their medical office or medical clinic and to be in compliance with federal guidelines no fees are charged the d software is free for the download and it can be used with any operating system any organization has the ability to download the d software there is neither a selection process nor monitoring process for intended use the d open source software can also be configured to setup a patient portal exchange of clinical information and immunization registries ‘e-prescribing for the as a download you provide support to the d software project primarily through your website your website describes the d software and solicits donations to help fund the project’s meaningful use certifications and improvements to d the website also explains that the advantage of open source software is the ability to choose who will provide support support can be self-provided for free professional support can be purchased or somewhere in between you provide links to mechanisms of free support that include online forums and a do-it-yourself guide you also provide a list and links to vendors and certified professional developers that have demonstrated ongoing competence and experience with d your website explains that if the user is planning to customize the software several board members are affiliated with some you of the companies listed the service provided by a certified d vendor or professional generally includes d installation maintenance and customization these services are provided for a fee agreed upon by the customer and the certified d vendor or professional some of these professionals offer customized versions of d which are property of the vendor law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under letter rev catalog number 47630w privileged as well as the advancement of education the promotion of health has long been recognized as a charitable purpose to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it revrul_65_1 1965_1_cb_226 describes an organization which promotes and fosters the development and design of machinery in connection with commercial operation and in connection therewith has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights does not qualify for exemption from federal_income_tax under sec_501 of the code specifically the irs found that any benefit to the public was indirect because the development and licensing of the new machine benefited those particular manufacturers revrul_69_632 1969_2_cb_120 describes a nonprofit organization composed of members of a particular industry to develop new and improved uses for existing products of the industry is not exempt under sec_501 of the code the association itself conducts no scientific research it contracts with various research organizations institutes and universities for specific research projects selected by a committee of technical experts chosen from the association's membership the results of these projects are published and made available to the interested public specifically the ruling found that the association’s research projects may result in new products and processes that benefit the public but such benefit was secondary to that derived by the association’s members revrul_74_116 1974_1_cb_127 describes an organization whose membership is limited to organizations that own rent or use a specific type of computer and whose activities are designed to keep members informed of current scientific and technical data of special interest to them as users of the computer is not exempt under sec_501 of the code the organization is a membership association devoted to developing and exchanging research data among users of a specific type of computer the organization also serves as liaison between users and the manufacturer of the computer the organization conducts meetings and seminars at which operational and technical problems relating to the use of this computer are discussed in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that a better business bureau was not exclusively educational or charitable its activities were in part aimed at promoting the prosperity and standing of the business community even though there was also benefit to the public the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 72_tc_687 aff'd 625_f2d_804 8th cir the tax_court stated that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for-profit the court ruled that sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose the court said it is clear that petitioner’s exclusive purpose for being is to sell drugs an activity that is normally carried on by commercial profit making enterprises the tax_court said that they failed to see how the fact that it happened to deal in drugs could convert it to a sec_501 organization if it could be so converted then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health they concluded that they did not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption_letter rev catalog number 47630w in 78_tc_280 the tax_court defined private benefit to include any advantage profit fruit privilege gain or interest application of law you are not described in sec_501 of the code because you are not operating exclusively for exempt purposes as described under sec_1_501_c_3_-1 and sec_1_501_c_3_-1 you operate to promote and support d software which essentially allows physicians to more effectively run their medical office or medical clinic and to be in compliance with federal regulations an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest sec_1_501_c_3_-1 defense fund the tax_court defined private benefit to include any advantage profit fruit privilege gain or interest your activities benefit the private interests of both the physicians using the software to increase the efficiency of their private practices as well the vendors to whom you refer your software users for technical support i in retired teachers legal you are not described in sec_1_501_c_3_-1 because you do not serve exclusively charitable purposes maintaining a website to promote the development distribution and adoption of open source software is not an exempt_purpose see revrul_65_1 revrul_69_632 and revrul_74_116 the d software is available to the general_public however both programs target a specific audience - physicians operating a medical office or clinic the physicians and their medical practices derive a commercial advantage from your open source program because in its absence they would either need to develop their own software or would have to purchase commercial software thus by providing open source software you reduce or eliminate costs and provide the physicians or health care companies with a distinct commercial advantage which is a substantial non-exempt purpose the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes better business bureau of washington d c your website provides a link to vendors professionals that are certified to provide technical support for d software for a fee these companies individuals that provide technical support also profit from being able to redistribute your open source programs with or without modification for a fee additionally some of these companies have business connections with your board members this demonstrates that you are operating for the substantial benefit of private individuals which is prohibited under sec_1 c - d ii the promotion of health is recognized as a charitable purpose however not every activity that generally promotes health furthers charitable purposes under sec_501 of the code for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 see federation pharmacy services in the same way although d software could help in the promotion of health it fails to exclusively further an exempt_purpose and at the same time provides a private benefit to doctors medical offices and the vendors that provide technical support for the software your position electronic medical records improve patient care and the public health benefits by the use of electronic medical records in fact the meaningful use program by the us government set out to increase the use of electronic letter rev catalog number 47630w medical records in order to satisfy certain objectives which included improve quality safety efficiency and reduce health care disparities d is an electronic medical record software package that is translated in download use and customize anywhere in the world that has the internet available to them d has been downloaded over is open source software oss the underlying code can be freely modified making it very flexible to support markedly different workflows and cultures countries colonies it is also important to note that since d times from more than languages and is free to a recent memorandum from the white house states that making source code available as oss can enable continual improvement of federal custom-developed code projects as a result of a broader user community implementing the code for its own purposes and publishing improvements this collaborative atmosphere can make it easier to conduct software peer review and security testing to reuse existing solutions and to share technical knowledge this follows a memorandum from the department of defense clarifying guidance regarding open source software oss the continuous and broad peer-review enabled by publicly available source code supports software reliability and security efforts through the identification and elimination of defects that might otherwise go unrecognized by a more limited core development team these advantages allow the use of a free fully-featured and flexible electronic medical records system by individuals clinics non-profit organizations and governments throughout the world that are not able to afford or find useful proprietary options by no means is it required to hire one of the certified vendors or professional technical providers listed on the website there are a multitude of options to support a d installation which range from do it yourself to hiring any professional or vendor one notable example of benefiting the public is the use of d by a large charitable health care provider that attests to the affordability and flexibility of d the use of d enabled the electronic medical system to improve overall care with limited financial resources which would not have been possible via traditional commercial electronic medical systems you reiterate that your purpose is to ensure that our response to your position although you demonstrated that the d software can benefit charitable medical facilities the benefits are also enjoyed by for-profit companies since any organization can use the d software some of the for-profit entities that benefit are those with business connections to your board that are certified in d software technical support these vendors and professionals who are listed and linked to your website can also provide customized versions of d which are the property of the vendor you are not described in sec_1_501_c_3_-1 because more than an insubstantial part of your activities are devoted to non-exempt purposes because a substantial amount of your activities and receipts are for promotion and support of d you are not operating exclusively for one or more exempt purposes letter rev catalog number 47630w conclusion based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 of the code because you are not operated exclusively to further exempt purposes if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter jeffrey i cooper director exempt_organizations rulings and agreements sincerely enclosure publication letter rev catalog number 47630w
